Citation Nr: 1608440
Decision Date: 03/02/16	Archive Date: 04/01/16

DOCKET NO. 12-02 585A    DATE  MAR 02 2016

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee 

THE ISSUES 

1. Entitlement to initial ratings in excess of 50 percent from February 9, 2010 and in excess of 30 percent from May 27, 2015 forward. 

2. Entitlement to service connection for peripheral neuropathy of the lower extremities. 

3. Entitlement to service connection for peripheral neuropathy of the upper extremities.

4. Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION 

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD 

A.P. Armstrong, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Board previously considered these issues and remanded in February 2015. The claim for TDIU is inferred with the claim for an increased rating for PTSD and the evidence that the Veteran is unemployed. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board notes that the Veteran had raised a motion in December 2015 to have his case advanced on the docket due to financial hardship. In this regard, appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2015). The motion was denied in January 2016 based on insufficient supporting documentation. Since that time additional evidence has been added to the file indicating that the Veteran is involved in bankruptcy proceedings. Accordingly, the motion to advance the case on the docket is hereby granted. See 38 C.F.R. § 20.900(c) (2012). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND 

Additional development is needed for the Veteran's claims. First, the Veteran's representative wrote that the Veteran has had on-going mental health treatment at VA, but the claims file does not include treatment records beyond 2012. Additionally, during the December 2011 examination, the Veteran reported receiving Social Security disability benefits. The AOJ should obtain and associate with the claims file any outstanding VA treatment records and Social Security records. Further, for the neuropathy claims, the 2015 VA examiner found that the Veteran did not have a diagnosis of radiculopathy, plexopathy, mononeuropathy, or polyneuropathy. However, VA treatment records show "unspecified idiopathic peripheral neuropathy." An addendum opinion would be helpful to clarify the diagnosis or lack thereof. Finally, for TDIU, the AOJ should seek a medical opinion addressing how the Veteran's service-connected PTSD would affect his ability to complete work tasks. 

Accordingly, the case is REMANDED for the following action: 

1. Obtain any outstanding VA treatment records and associate them with the claims file. 

2. Obtain the Veteran's records from the Social Security Administration and associate them with the claims file. Requests for federal records should continue until the records are obtained or deemed unavailable. 

3. Then, forward the claims file to the May 2015 examiner, Or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the neuropathy claim. An examination should be scheduled only if the examiner deems it necessary. The examiner should address the following: 

a. Does the Veteran at least as likely as not have a neuropathy diagnosis/disability? Please explain why or why not and discuss VA treatment records that show "unspecified idiopathic peripheral neuropathy." 

Consider all lay and medical evidence and provide rationale for any conclusions. 

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

4. After completing (1) and (2) above, forward the claims file to the May 2015 mental health examiner to address the following questions. An examination should be scheduled only if the examiner deems it necessary. 

a. How does the Veteran's service-connected PTSD affect his functioning? 

b. What types of limitations would he experience? Specifically, would his service-connected PTSD prevent him from working in a job with the same physical and mental/social requirements as his past work as a truck driver or in other low-skill, manual labor settings? 

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

5. If any claim remains denied issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2015). 




